              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                     BIG STONE GAP DIVISION
 

TERRY B. McCOWAN,                             )
                                              )
                Plaintiff,                    )    Case No. 2:17CV00044
                                              )
v.                                            )          ORDER
                                              )
NANCY A. BERRYHILL,                           )    By: James P. Jones
ACTING COMMISSIONER                           )    United States District Judge
OF SOCIAL SECURITY,                           )
                                              )
                Defendant.                    )

     It appearing that no objections have been timely filed to the Report filed

November 2, 2018, setting forth the findings and recommendations of the

magistrate judge, it is ORDERED as follows:

     1.    The Report and its findings and recommendations are wholly

ACCEPTED and APPROVED;

     2.    The Motion for Summary Judgment by the Acting Commissioner of

Social Security is GRANTED;

     3.    The Motion for Summary Judgment by the plaintiff is DENIED.

     4.    A final judgment will be entered herewith.

                                           ENTER: March 7, 2019

                                           /s/ James P. Jones
                                           United States District Judge
 


                                        
 
